Citation Nr: 0217837	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-07 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, 
Idaho


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) dental 
care.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1971.  

This appeal to the Board of Veterans Appeals (the Board) 
is from action taken by the Medical Administrative Service 
(MAS) to deny additional dental benefits including VA care 
at the Boise VA Medical Center (MC).  Other VA facilities 
including in Ft. Harrison, MT, and Huntington, WV, have 
been involved in the case. 

Correspondence was sent to the veteran by the Board in 
June 2002 to a P.O. Box number; it was returned with a 
notation that the pertinent forwarding order had expired.  
This is not the address shown on his VA Form 9.  As a 
result, the veteran has not been apprised of that 
information contained in that communication or in other 
regards such as with implemenetation of provisions of 
VCAA. 

However, on his VA Form 9, dated in September 2001, the 
veteran initially checked and then crossed out that he 
wanted a Board hearing, and then checked that he wanted to 
have a personal hearing before a Member of the Board in 
Washington, D.C.


REMAND

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

Upon clarification from the veteran 
whether he prefers to have a personal 
hearing at the Board in Washington, or 
via video-conferencing, or at the RO 
before a Hearing Officer or a traveling 
Member of the Board, the RO should add 
the veteran's name to the schedule of 
hearings to be conducted at his 
preferred location.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).

